Case 3:06-bk-30009-MFW Doc 4855-3 Filed 07/20/21 Entered 07/20/21 12:07:04
              Desc Exhibit Exhibit 3 VIAAG Subpoenas Page 1 of 3



        UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                       BANKRUPTCY DIVISION



                               COMPLAINT

   FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
 INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
    CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                              EXHIBIT 3

      Virgin Islands Assistant Attorney General’s Subpoenas
Case 3:06-bk-30009-MFW
       Case: 1:12-cv-00042Doc  4855-3 #:Filed
                             Document     1-7 07/20/21   EnteredPage
                                               Filed: 04/20/12   07/20/21
                                                                     1 of 212:07:04
              Desc Exhibit Exhibit 3 VIAAG Subpoenas Page 2 of 3
Case 3:06-bk-30009-MFW
       Case: 1:12-cv-00042Doc  4855-3 #:Filed
                             Document     1-7 07/20/21   EnteredPage
                                               Filed: 04/20/12   07/20/21
                                                                     2 of 212:07:04
              Desc Exhibit Exhibit 3 VIAAG Subpoenas Page 3 of 3
